Sawyer, J., concurring specially :
I am not prepared to say that a sham or frivolous demurrer is not a defense within the meaning of the statute that may be stricken out on motion. There must be some mode of making a summary disposition of such pleadings manifestly filed in bad faith for the purpose of delay. Perhaps the object might be as well accomplished by taking such demurrers up on notice out of their regular order, overruling them and rendering judgment at once without giving leave to amend. The result would be the same, reached nominally by a difference in the form of the motion and entry. In this case there was nothing in the demurrer, and the defendant after-wards answered and had the full benefit of a trial. On the other points I concur. Also in the judgment.